Opinion by
Kincheloe, J.
It was stipulated that the books, assessed as books for children’s use, are the same in all material respects as those involved in Aoki Taiseido Book Co. v. United States (10 Cust. Ct. 217, C. D. 757), and those assessed as fashion magazines or lithographs were stipulated to be the same in all material respects as those passed upon in Aoki Taiseido Book Co. v. United States (6 Cust. Ct. 221, C. D. 467). In accordance therewith the protests were sustained as to both of these items.